Citation Nr: 1214518	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  05 29 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected right knee osteoarthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased initial rating for service-connected right shoulder acromioclavicular joint separation, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B.W. Hennings, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1990, from January 1991 to August 1991, and from February 2003 to July 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in September 2006.  A transcript of that proceeding is of record.

This case has been remanded by the Board for additional development previously in November 2007, May 2010 and November 2010.  The case since has been returned to the Board for further appellate action.

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on her part.


REMAND

Although further delay of this appeal is regrettable, the Board finds that a remand is yet again required in order to effectuate the directives of its previous remand.  

The Board's November 2010 remand laid out a procedural history of the development requested in this case and the Board sees no reason to repeat or belabor the difficulties VA has encountered in ensuring adequate medical examinations for the Veteran.  Although the Veteran was afforded a requested VA joints examination in December 2010, with an addendum in May 2011 and a separate neurological opinion in May 2011, the Board is unfortunately again compelled to find that both examination reports are inadequate for rating purposes and that another remand is required.  See 38 C.F.R. § 4.2 (2011); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  It is truly unfortunate that these deficiencies were not rectified prior to the appeal again being returned to the Board.  

The U.S. Court of Appeals for Veterans Claims has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with section 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").

The Board in its November 2010 remand appropriately instructed that a new VA examiner be asked to "render an opinion as to whether the Veteran experiences an increase in functional impairment due to pain, weakened movement, excess fatigability, or incoordination on movement of the right knee and right shoulder.  A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given."  The November 2010 remand also instructed that the Veteran be provided with a "neurological examination to determine the nature and present severity of her service-connected right shoulder disability . . . indicated tests, if any, should be performed." 

The December 2010 VA joints examination report in the medical opinion section notes that the current level of severity of the Veteran's right shoulder and right knee disabilities are both mild.  The examiner commented that, "[a]ny further limitation as per pain, lack of endurance, incoordination, fatigue, weakness cannot be determined without resorting to mere speculation."  No further explanation or supporting rationale is provided for this conclusion.  

The May 2011 neurological report does not reflect that the Veteran was provided a contemporaneous examination as specifically directed by the Board, to include any indicated tests.  Rather, this report appears to be based on a review of other examinations and a claims file review, with the examiner referencing prior examination reports.  No explanation is provided in the report as to how such a review of prior records is medically sufficient for purposes of assessing any current neurological conditions.  

Given the above, the December 2010 VA examination report is not compliant with the requirements discussed in DeLuca/Mitchell, and neither the December 2010 VA examination report nor the May 2011 neurological report complies with the Board's earlier remand instructions.  At this juncture the Board is again compelled to note that it is plain from a review of the December 2010 examination report and the May 2011 report that neither is responsive to the Board's explicit remand instructions.  Both examination reports should have been returned by the Agency of Original Jurisdiction (AOJ) to the respective examiners for an addendum opinion and an examination, respectively, by examiners who would address the issues identified in the Board's remand and provide the requested rationales.  

Since there continues to be compliance issues with the Board's remand instructions, and since the Board is obligated to ensure that the AOJ complies with the Board's remand directives, this case must once again be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VA treatment records related to treatment received for the Veteran's right knee and right shoulder disabilities from May 2011 to the present, to include all records of treatment received at the Brooklyn, New York, VA Medical Center, or in other parts of the New York VA Healthcare System.

2.  Following the completion of the above, schedule the Veteran for a new VA orthopedic examination to determine the nature and present severity of her service-connected right knee and right shoulder disabilities.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  

The examiner should conduct range of motion studies.  The examiner also should describe any loss of function associated with the Veteran's right knee and right shoulder disabilities.  In addition, in the examination report, the examiner must specifically render an opinion as to whether the Veteran experiences an increase in functional impairment due to pain, weakened movement, excess fatigability, or incoordination on movement of the right knee and right shoulder when the joints are used repeatedly over a period of time or during flare-ups.

A thorough rationale must be provided for all opinions expressed.  In the extraordinary situation that the examiner believes that any opinion cannot be rendered without resorting to speculation, the examiner must fully explain why the question presented is outside the norm of practice so as to be impossible to use his/her medical expertise to render an opinion.  A complete rationale must be provided for all opinions expressed.

3.  Additionally, schedule the Veteran for a VA neurological examination to determine the nature and present severity of her service-connected right shoulder disability.  The claims folder and any medical records contained in Virtual VA must be made available to and reviewed by the examiner.  If the clinician does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the clinician for review.  Indicated tests, if any, should be performed.

The examiner must also express an opinion as to whether any right upper extremity neurological impairment is present and, if so, whether any such impairment is related to the Veteran's service-connected right shoulder disability.  In providing this opinion, the examiner should specifically address the Veteran's history of complaints of right hand numbness and the results of the electrodiagnostic testing conducted in February 2008.  

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.

4.  Upon receipt of the examination reports, the AOJ should closely review them to determine if all requested actions have been thoroughly and completely addressed.  If not, the reports must be returned for correction or clarification before the claims are readjudicated.  

5.  Following the completion of the above, the AOJ should readjudicate the Veteran's claims for increased initial ratings for right knee and right shoulder disabilities based on a de novo review of the record.  If any benefit sought on appeal is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


